Citation Nr: 0525829	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for degenerative disc disease with some spinal 
stenosis prior to March 10, 2000.

2.  Entitlement to an initial evaluation greater than 40 
percent for degenerative disc disease with some spinal 
stenosis beginning March 10, 2000.

3.  Entitlement to an initial evaluation greater than 10 
percent for allergic sinusitis and allergic rhinitis with 
headaches.

4.  Entitlement to an increased evaluation for allergic 
conjunctivitis of both eyes, currently evaluated as 10 
percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).

6.  Entitlement to an effective date earlier than April 16, 
1998 for service connection for degenerative disc disease 
with some spinal stenosis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2001, 
November 2001, and April 2003 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for degenerative disc 
disease , L4-L5, with some spinal stenosis and allergic 
sinusitis and allergic rhinitis with headaches in an August 
2001 rating decision, granting 40 percent and 10 percent 
evaluations, respectively.  The veteran appealed the ratings 
assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for these disabilities from the 
time period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson.

In addition, concerning the grant of service connection for 
degenerative disc disease, L4-L5, with some spinal stenosis, 
the Board observes that the RO granted an earlier effective 
date for service connection of the lower back disability in a 
November 2001 rating decision, assigning a 20 percent 
evaluation from April 16, 1998 to March 9, 2000, and a 40 
percent evaluation from March 10, 2000.  The veteran 
continues to argue not only that a higher evaluation is 
warranted for his lower back disability for both time periods 
in question, but that an earlier effective date earlier is 
warranted for the grant of service connection.  As the 
evaluation assigned does not constitute a full grant of all 
benefits possible for the veteran's lower back disability, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to a higher initial rating for this 
disability is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Concerning the issue of an earlier effective date for service 
connection, the veteran clearly articulated in his October 
2001 notice of disagreement that he believes the date of 
service connection for his lower back disability should be in 
April 1998.  As noted above, the RO granted an effective date 
of April 16, 1998 for service connection of the lower back 
disability in November 2001, but evaluated the disability as 
20 percent disabling from that time to March 2000.  The 
veteran disagreed with this in June 2002, averring that an 
earlier effective date for the 40 percent evaluation was 
warranted.

The RO has alternately identified the issue as one of 
entitlement to an earlier effective date for service 
connection for the lower back disability and an earlier 
effective date for the grant of a 40 percent evaluation for 
the lower back disability.

As discussed above, the veteran appealed the evaluation 
assigned his lower back disability from the grant of initial 
service connection.  This claim therefore falls within 
Fenderson, supra.  The Board is therefore bound to consider 
the appropriate evaluation assigned throughout the period of 
time from the grant of initial service connection to the 
present, including any "staged evaluations."  For purposes 
of clarification and to ensure the veteran receives the 
broadest possible consideration of his claims, the Board has 
characterized the issues as they are listed on the first page 
of the decisions.  In other words, the Board will consider 
the appropriate evaluation to be assigned the veteran's 
service connected lower back disability from the date of 
service connection, in April 1998, to the present, and will 
also consider whether an effective date earlier than April 
16, 1998 for the grant of service connection may be granted.

The Board notes that the medical evidence shows that the 
veteran had a bilateral hip disability, particularly in the 
right, that may be associated with the residuals of his 
service-connected lower back disability.  A claim for a 
bilateral hip disability is inferred and is referred to the 
RO for appropriate action.

The issues of an increased evaluation for allergic sinusitis 
and allergic rhinitis with headaches and entitlement to TDIU 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and has 
adequately notified the veteran of the evidence necessary to 
substantiate, the claim addressed in this decision.

2.  On January 3, 2000, the veteran was involved in a motor 
vehicle accident that exacerbated his service-connected 
lumbar spine disability, as shown by results of magnetic 
resonance imaging (MRI) conducted March 10, 2000 evidenced 
bulging at L3-L4, L4-L5, and a bony osteophyte at L4-L5 with 
spinal stenosis and thickening of the ligament.

3.  Prior to January 3, 2000, the service-connected 
degenerative disc disease, L4-L5 was manifested by no more 
than moderate limitation of lumbar spine motion; by 
intervertebral disc syndrome of no more than moderate 
severity with recurring attacks; by symptoms of lumbosacral 
strain of manifested by symptoms of no greater severity than 
muscle spasm on forward bending and loss of lateral spin 
motion, unilateral, in standing position.  The competent 
medical evidence shows no evidence of vertebral fractures or 
ankylosis.

4.  Beginning January 3, 2000, the service-connected 
degenerative disc disease, L4-L5, with some spinal stenosis, 
was manifested by pronounced symptoms of intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief; without evidence of vertebral 
fractures or ankylosis.

5.  The service-connected allergic conjunctivitis of both 
eyes is manifested by active symptoms of allergic 
conjunctivitis described as mild and visual acuity measuring 
20/20, corrected, bilaterally.

6.  On April 16, 1998, the veteran filed a claim for service 
connection for problems with his lower back, among other 
disabilities.

7.  This is the earliest document of record which may be 
construed as a claim for a lower back disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for degenerative disc disease, L4-L5, with some 
spinal stenosis, prior to January 3, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.44, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (prior to September 23, 2002).

2.  The criteria for an initial evaluation of 60 percent, and 
no more, for degenerative disc disease, L4-L5, with some 
spinal stenosis, beginning January 3, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.44, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

3.  The criteria for an evaluation greater than 10 percent 
for allergic conjunctivitis, of both eyes, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.2, 4.7, 4.84a, Diagnostic Code 6018 (2004).

4.  The criteria for an effective date earlier than April 16, 
1998 for the grant of service connection for degenerative 
disc disease, L4-L5, with some spinal stenosis, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, concerning 
claims for higher initial evaluations for degenerative disc 
disease, L4-L5, with some lumbar spinal stenosis, and an 
earlier effective date for the grant of service connection 
for the same, the Board notes that the RO provided VCAA 
notice to the veteran in March 2001, prior to the August 2001 
favorable AOJ decision that is the basis of this appeal, but 
that notice was inadequate in that it did not explicitly ask 
the veteran to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  The RO 
granted service connection for the lower back disability.  
However, the reasons and bases section of the November 2001 
rating decision explained the rationale for the 20 percent 
evaluation assigned prior to March 10, 2000, and the 40 
percent evaluation assigned effective March 10, 2000, and 
what evidence was required to establish an evaluation greater 
than 20 percent and 40 percent, respectively, for the time 
periods identified.  The February 2004 Statement of the Case 
(SOC) further explained to the appellant what the evidence 
must show in order to establish an evaluation greater than 
the 40 percent evaluation assigned for that time period 
beginning March 10, 2000.  Moreover, the RO issued a second 
VCAA letter in December 2003 that explained the information 
necessary to substantiate his claim, the evidence VA would 
seek to provide, and the evidence the veteran needed to 
provide.

In addition, as a practical matter the Board finds that the 
veteran was notified of the need to provide any pertinent 
evidence, for the following reasons.  The AOJ's March 2001 
and December 2003 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the February 2004 SOC contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Furthermore, the veteran testified in August 2003 before a 
local hearing officer at the RO as to his claim for higher 
evaluations for his lower back disability.  He testified, and 
has stated, that he received disability benefits from the 
Social Security Administration (SSA) because of his lower 
back disability, and that he receives all of his treatment at 
or through the VA Medical Center in Jackson, Mississippi.  
The Board observes that SSA records and VA treatment records 
have been obtained.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

There is some indication in the record of private medical 
treatment, and it is not certain that all these records have 
been obtained.  Yet the records in question were identified 
by the veteran in August 2000, in support of his claim for 
service connection for a lower back disability.  He submitted 
many of the records with his statement, and indicated that 
the records cited documented the presence of a lower back 
disability from service to the present.  As noted above, the 
claim for service connection of a lower back disability was 
granted.  In addition, in subsequent statements to the Board 
and in his August 2003 hearing, the veteran identified no 
further sources of current treatment records as to the issue 
of treatment for worsening of his lower back condition.  
Rather, he indicated in June 2004 that the only source of 
treatment records was the VAMC in Jackson, Mississippi, and 
that he had received no private treatment.  

Moreover, the Board notes that the issue now under appeal is 
the matter of the evaluation and effective date of service 
connection assigned, rather than service connection.  
Concerning these issues, the Board observes that these are 
new issues and, hence, separate VCAA notice is not required 
where adequate VCAA notice was provided concerning the 
underlying issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C. § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, 38 U.S.C. 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).

The key question is whether sufficient VCAA notice was sent 
prior to the rating decision that granted the original claim 
of service connection.  In the present case, the Board finds 
that the appellant was sufficiently notified of the need to 
provide evidence.  The AOJ's March 3001 and December 2003 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
February 2004 SOC contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Furthermore, the 
veteran testified in August 2003 before a local hearing 
officer at the RO as to the symptoms and manifestations he 
observed with regard to his lower back condition (although he 
did not testify as to the issue of an earlier effective date) 
and his sources of treatment.  In June 2004, the veteran 
confirmed that there were no sources of treatment records 
other than VAMC Jackson, Mississippi.  Finally, in July 2004, 
the RO sent further VCAA notice requesting that the veteran 
provide or advise of any other information concerning his 
claims.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  

The veteran was proffered VA examinations for his back in 
January 1999, May 2001, and August 2003.  These reports are 
of record.  

Concerning the claim for an increased evaluation for allergic 
conjunctivitis of both eyes, the Board notes that the veteran 
was sent a VCAA notice in January 2003, which was before the 
unfavorable April 2003 AOJ that is the basis of this appeal, 
but that notice was also inadequate in that it did not 
explicitly ask the veteran to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  However, the reasons for decision in the April 
2003 rating decision and the reasons and bases of the 
February 2004 SOC specifically explained to the appellant 
what the evidence must show for an increased rating for this 
disability.  In addition, the veteran testified in August 
2003 before a hearing officer sitting at the local RO.  In 
his testimony and statements, he indicated that his treatment 
had been provided by VA.  In June 2004, the veteran confirmed 
that there were no sources of treatment records other than 
VAMC Jackson, Mississippi.  Finally, in July 2004, the RO 
sent further VCAA notice requesting that the veteran provide 
or advise of any other information concerning his claims.  
The Board observes that VA treatment records from VAMC 
Jackson, Mississippi, have been obtained.  

The veteran was accorded a VA examination for his eyes in 
February 2003.  At the August 2003 hearing, the veteran 
indicated he was uncomfortable with this examination.  An 
addendum to this VA examination was provided in September 
2003.  

In summary, the Board concludes that the veteran was not 
prejudiced by not receiving the totality of VCAA notification 
concerning the issues that are the subject of this decision 
prior to the initial AOJ decision, as he was given several 
notices throughout the course of the appeal, and had over a 
year to respond to the SOC prior to the certification of his 
appeal to the Board.  Hence, as a practical matter the Board 
finds that the veteran was notified of the need to provide 
any pertinent evidence, for the following reasons.  The AOJ's 
March 2001, January 2003, December 2003, and July 2004 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
February 2004 SOC contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  Furthermore, the 
veteran testified in August 2003 before a local hearing 
officer at the RO as to the symptoms and manifestations he 
observed with regard to his lower back and eye conditions 
(although not with regard to the issue of an earlier 
effective date) and his sources of treatment.  In June 2004, 
the veteran confirmed that there were no sources of treatment 
records other than VAMC Jackson, Mississippi.  Finally, in 
July 2004, the RO sent further VCAA notice requesting that 
the veteran provide or advise of any other information 
concerning his claims.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

The appellant was not prejudiced by not receiving the 
totality of VCAA notification prior to the initial AOJ 
decision, as he had over a year to respond to the SOC prior 
to the certification of his appeal to the Board.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

II.  Claims for Higher Initial and Increased Evaluations

Service-connected disabilities are rated in accordance with 
the VA Schedule for Rating Disabilities (Rating Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  

A.  Degenerative Disc Disease, L4-L5, with Some Spinal 
Stenosis

Where the appeal of the evaluation assigned is from the date 
of service connection, the appropriateness of "staged 
ratings" will be considered.  See Fenderson, supra.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).

The veteran initially claimed service connection for a low 
back disability in a claim received by the RO in April 1998.  
The RO denied the claim as not well-grounded in an October 
1998 rating decision, under regulations that were then in 
effect.  The veteran appealed this denial.  In July 2000, the 
Board issued a decision denying the claim for service 
connection for a low back disability.  In August 2000, the 
veteran submitted private medical records and statements 
proffered by his private treating physicians as evidence to 
reopen his claim.  Subsequently, in November 2000 as noted 
above, the VCAA was enacted.

In August 2001, the RO re-considered the veteran's claim in 
light of the VCAA and the additional evidence provided by the 
veteran.  The RO granted service connection for degenerative 
disc disease, L4-L5, with some spinal stenosis. 

The evidence of record then included service medical records, 
VA and non VA treatment records, and VA examinations 
conducted in January 1999 and May 2001. 

Service medical records reveal the onset of lower back pain 
after lifting heavy furniture.  The veteran exhibited 
spasming in the lower back.  The records show that he 
received treatment for continuing lower back pain throughout 
the remainder of his active service.  His report of medical 
history and examination at discharge, dated in February 1966, 
reflects complaints of recurrent back pain but normal 
findings with regard to the spine.  The examiner noted 
recurrent back pain since 1963, treated, with no 
complications or sequelae.

Private medical records obtained by the RO and received in 
June 1998 show complaints of and treatment for back pain as 
early as 1979, with X-ray results showing normal alignment of 
the lumbar vertebrae with well-maintained interspaces and 
vertebral heights.  There was no evidence of spondylolysis, 
however, slight scoliosis to the right was noted.

In January 1999, the veteran underwent VA examination for the 
spine.  The report shows complaints of intermittent back pain 
from his active service until about three months ago, when 
the pain increased in severity and frequency.  He described 
the pain localized to his lower back, severe, and constant.  
The examiner observed the veteran to walk with a normal gait 
and to stand erect with level pelvis and no scoliosis.  Range 
of lumbar spine motion was found to measure 50 degrees 
flexion, 20 degrees extension, and 25 degrees lateral 
bending, bilaterally.  Straight leg raising was limited to 80 
degrees, bilaterally, by hamstring tightness.  Deep tendon 
reflexes were found to be active and equal in the knees and 
ankles.  The veteran could perform the heel and toe walk 
without difficulty and could squat and arise again without 
assistance.  The examiner could find no motor weakness or 
sensory deficit, and no evidence of atrophy.  Results of 
X-rays were reported to reveal narrowing of the L4-L5 disc, 
with osteophytes, subchondral sclerosis and vacuum disc 
phenomena.  Narrowing was also present at L5-S1 disc with 
osteophyte formation, and small osteophytes were found at L2-
3, and L3-4.  The examiner diagnosed degenerative disc 
disease of the lumbar spine, multi-level, and offered the 
following opinion:

The degenerative disc disease present 
today is more likely than not to be 
unrelated to the muscular pain that [the 
veteran] experienced in the service.  It 
is most likely due to aging and the 
effect of activity over the past several 
decades.

The veteran underwent neurological evaluation at the same 
time.  The examination report reveals complaints of 
intermittent back pain from active service to the present.  
The veteran described the pain as localized in the lower back 
but radiating into the area of the right hip.  The examiner 
observed the veteran to have intact cranial nerves II through 
XII without signs of increased intracranial pressure or focal 
neurologic deficits.  Motor examination revealed normal 
muscle tone and strength without atrophy, vesiculation, or 
abnormal movements.  Sensory examination demonstrated no 
abnormalities.  Straight leg raising was negative at 90 
degrees, bilaterally.  There were no findings of spasm in the 
back, and deep tendon reflexes were 1 to 2+ and symmetrical.  
Coordination, gait, station, and Romberg were all found to be 
normal.  The examiner diagnosed low back pain, mainly non-
neurogenic with no significant neurologic deficits.  The 
examiner opined that the veteran's lower back symptoms seemed 
to go back to the time he was in service.

In July 2000, the veteran advised that he had been in a motor 
vehicle accident in January 2000, and that he had been badly 
injured.  At the RO's request for more information, the 
veteran responded in August 2000 that the truck he was 
driving was struck in an intersection by a car that ran the 
red light.  The veteran's truck was spun around and hit a 
parked vehicle.  He was pinned in and had to be pulled out 
through the passenger door.  He reported he sustained injury 
to his head, left neck, right shoulder, and to his back.

In August 2000, the veteran provided statements proffered by 
his private treating physicians, James Anderson, M.D., and 
Robert Smith, M.D., both dated in August 2000, and additional 
private medical records.

Dr. Anderson's statement, in pertinent part, is as follows:

I treated [the veteran] as a patient at 
[] University Health Center from 1967 
through 1979 for allergic sinusitis, 
conjunctivitis of both eyes, headaches, 
and back pain.  I was the Campus 
Physician and [the veteran] was a staff 
member at the University.

Dr. Smith's statement is as follows:

This is the case of a 60 year old male 
who we treated in the mid-sixties and 
early seventies secondary to severe 
headaches, sinusitis, conjunctivitis, and 
a number of other upper respiratory 
problems, as well as back pain.

Corroborating these statements, private medical records 
reflect treatment from 1972 through 1991 and document a 
history of complaints of and treatment for lower back pain 
from at least 1980, with a history then reported of ongoing 
problems for 10-15 years prior.

The veteran underwent further VA examination for the spine in 
May 2001.  The report shows complaints of back pain 
continuing from the veteran's active service, with a history 
of treatment in the VA pain clinic from 1998 and of being 
involved in a motor vehicle accident in January 2000, which 
resulted in lower back pain, among other conditions.  Results 
of MRI conducted in March 2000 were reported to evidence a 
bulging disc at multiple levels of the spine, and an 
osteophyte at L4-L5 with some spinal stenosis.  The veteran 
stated he now experiences daily pain in his lower back which 
sometimes radiates into his right leg.  The examiner observed 
the veteran to have a normal gait and to stand erect with a 
level pelvis and no detectable scoliosis.  Range of motion in 
the lumbar spine was found to measure 40 degrees flexion, 15 
degrees extension, 20 degrees lateral bending, bilaterally.  
Straight leg raising elicited pain at 30 degrees on the 
right, without sciatica, and 45 degrees on the left, also 
without sciatica.  The examiner found no tenderness over the 
spinous process.  Deep tendon reflexes were found to be 
active and equal in the knees and ankles, bilaterally.  The 
veteran was able to perform the heel and toe walk without 
difficulty, and could squat and rise again.  The examiner 
found no evidence of motor weakness or sensory deficit, and 
no atrophy was present.  The examiner diagnosed degenerative 
disc disease, L4-L5, with some spinal stenosis at that level, 
and offered the following opinion:

Our present state of knowledge does not 
enable us to determine the exact cause of 
degenerative disc disease in a specific 
individual.  [The veteran's] first 
episode of low back pain was the result 
of an injury he sustained on duty in 
1963.  It is at least as likely as not 
that his current back problems had their 
onset at that time.  His initial injury 
was a sprain.  His present problems are 
due to degenerative disc disease.  As 
noted earlier, one cannot determine 
exactly what caused his degenerative disc 
disease.

It is noted that the same VA physician conducted the January 
1999 VA examination.

Also in May 2001, the veteran underwent a limited functional 
capacity evaluation examination.  The report reflects that 
the veteran was referred to occupational therapy concerning 
his lower back disability.  He was observed to provide a 
good, consistent effort throughout the testing.  Repetitive 
motion tests showed below normal quality of movement, rhythm, 
and speed of overhead reaching, crouching, and bending with 
increase in heart rate and pain.  The veteran also exhibited 
limited ability to push and pull with corresponding increase 
in heart rate and pain.  The veteran was observed to move 
very slowly and to take special care not to twist at the 
waist.  In lifting and carrying, the veteran was found to be 
able to carry a maximum of 30 pounds, lift a maximum of 40 
pounds.  He exhibited good body mechanics, but experienced 
increased heart rate and pain in his back.  He was found to 
be able to walk for 20+ minutes without difficulty, and 
reported he could dress, bath, feed, and groom himself; do 
basic household chores involving sweeping, driving, pruning, 
changing a light bulb, and pushing a grocery cart.  He 
thought he could do light duty work.  The report shows a 
summary of results indicating the veteran could sit for 33 
minutes, stand for 18 minutes, walk for 20 minutes, lift 40 
pounds, carry 30 pounds, and had limited ability to kneel, 
bend, push and pull, twist at the waist, and reach overhead.  
The therapist concurred in a rating of category of being able 
to function in a light duty capacity, and assessed the 
veteran as having some limitation in range of motion and 
strength, particularly in the areas of overhead reaching, 
bending, twisting, and lifting.

VA treatment records show complaints of and treatment for 
lower back pain, including enrollment in the pain clinic in 
June 1998.  At this time the veteran reported lower back 
pain, pain in the left shoulder, left elbow pain on motion.  
The balance of treatment records document diagnoses and 
treatment for mostly other service and nonservice connected 
disabilities including an acute exacerbation of chronic 
sinusitis, chest wall pain, and uncontrolled hypertension.

The RO assigned a 40 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective August 15, 
2000, in the August 2001 rating decision.  The veteran 
disagreed with the effective date.

Shortly after, in September 2001, the RO received a copy of 
the SSA determination as to the veteran's application for 
disability benefits, including the September 2001 appellate 
decision.  These records reflect the veteran was found to be 
disabled, beginning in April 2000, due to lumbar spine 
degenerative disc disease.

In November 2001, the RO reviewed its decision.  It assigned 
an effective date of April 16, 1998 for service connection of 
the lower back disability, which is the date the veteran's 
initial claim for service connection was received.  The RO 
assigned a 20 percent evaluation for the lower back 
disability, under Diagnostic Code 5293, from April 16, 1998 
to March 9, 2000, and a 40 percent evaluation, under the same 
diagnostic code, effective March 10, 2000.  This evaluation 
has been confirmed and continued to the present.   In 
assigning an effective date of March 10, 2000 for the 
increase, the RO pointed to the results of an MRI that showed 
clinical findings of bulging disc, osteophytes, and spinal 
stenosis.  The MRI report reflects findings of new 
abnormality with bulging disk at L3-L4, L4-L5, and L5-S1 
levels.  At the L4-L5 level, a pony osteophyte was found off 
the posterior aspect of L4 and spinal stenosis at that level 
with some thickening of the ligament on the right.  

The veteran submitted additional private and VA treatment and 
clinical records, showing continuing complaints of and 
treatment for lower back pain.  The results of private X-ray 
findings of the lumbosacral spine, dated January 3, 2000, 
evidence degenerative changes of the lumbar spine from L3 to 
L5 with posterior spurring and facet arthropathy demonstrated 
from L3, L4, L5 and S1 with the worst being from L5 to S1.  
Bone alignment was found to be well maintained, and there 
were no findings of acute fracture or dislocations.  An 
impression of degenerative changes of the lumbosacral spine 
was noted.  A handwritten statement from the veteran's 
physician is noted, dated in January 2000, and states:

I have recommended to [the veteran] that 
his latest X-ray findings suggest that he 
should have [illegible] medical 
supervision, and appropriate medications 
to slow down and lessen the severity of 
[illegible] chronic conditions.

The handwritten comments are written on a photocopy of a 
medical treatise concerning "spondylosis."

In August 2003, the veteran again underwent VA examination 
for the spine.  The report shows complaints of constant lower 
back pain with treatment at the VA pain clinic.  He reported 
he had received three injections for pain and achieved only 
short-lived results.  He also noted being treated by 
acupuncture, as well as with narcotic analgesics.  The 
examiner objectively observed the veteran to exhibit 
straightening of the normal lordotic curve.  Straight leg 
raising was positive on the right and reflexes were 1+ equal, 
bilaterally.  The veteran was able to stand on his toes and 
heels but with much problem, and to partially squat, with a 
great deal of pain on all manipulations.  Range of lumbar 
spine motion was measured at 5 degrees extension, 20 degrees 
flexion, 15 degrees lateral flexion, bilaterally, and 10 
degrees rotation, bilaterally.  Results of X-ray study 
revealed degenerative disc disease at multiple levels.  In 
evaluating the veteran for DeLuca concerns and with respect 
to employability, the examiner observed that periods of acute 
exacerbations of the veteran's lower back disability would 
essentially render him unable to do more than stay at total 
back rest.  However, the examiner noted this could not be 
quantitated with any medical certainty, and found that the 
veteran had not been put on bedrest or hospitalized over the 
last year by a physician for his back condition.  Rather, the 
veteran stated he simply managed his condition on his own.  
However, the examiner observed that the veteran's condition 
precluded his being employed at any work that required 
standing, bending, stooping, lifting or carrying.  His 
service connected lower back disability was of such concern 
that even in a job that required sedentary work, the examiner 
observed that the veteran would have difficulty maintaining a 
seated position for any length of time, secondary to the 
chronicity of the pain as well as his ability to mentally 
handle the job, since he was prescribed narcotic analgesics 
throughout the day for pain management.

In September 2003, the balance of SSA records were received.  
These records include the report of the January 2000 
accident, and summary of private treatment evaluation reports 
dated in February 2000, April 2000, and May 2001.  These 
records show that the veteran was found to manifest 
multilevel chronic lumbar disk disease at L3-L4, L4-L5, and 
L5-S1, and right L4-L5 herniated nucleus pulposus without 
neurologic deficit in February 2000.  Medication was 
prescribed, as well as physical therapy and TENS unit.  The 
private physician described the veteran's back condition as 
one involving motor vehicle accident and soft tissue injuries 
superimposed on a degenerative spine condition.  In April 
2000, the veteran was found to exhibit right L5 
radiculopathy.  In May 2001, records show that the veteran 
was advised his condition could not be cured.  Prescribed 
medication was continued.  As above noted, SSA determined in 
September 2001 that the veteran was precluded from employment 
due to a diagnosis of lumbar spine degenerative disc disease.  
The records received in September 2003 show that this finding 
was confirmed in August 2002.  The Board observes, as an 
aside, that SSA consulted VA treatment records as well, 
including the March 2000 MRI results, in arriving at its 
conclusions.

VA treatment records reflect continuing complaints of and 
treatment for the service connected lower back disability, 
including pain management and acupuncture, as well as the 
results of clinical studies.  In January 2000 X-ray results 
reflect changes consistent with chronic disk disease, namely 
narrowed disc spaces at L3-L4, L4-L5, and L5-S1, with 
anterior and posterior hypotrophic spur formation but intact 
vertebral bodies in good alignment overall.  An entry dated 
in February 2000, notes that the veteran complained of hip 
pain and chronic back pain, giving a history of recent motor 
vehicle accident which exacerbated his pain.  The entry 
indicated he was receiving treatment at the pain clinic as 
well.  The examining physician recorded an impression of 
chronic lower back pain exacerbated by the recent motor 
vehicle accident.  Subsequently, an MRI was conducted in 
March 2000, the results of which evidenced spinal stenosis.  
A later entry shows treatment for symptomatic spinal 
stenosis.  In April 2000, a bulging disc was found at L4-L5, 
on the left.  In May 2000, further testing by electromyograph 
(EMG) and nerve conduction velocity (NCV) studies evidenced 
muscles and nerves to be within normal limits.  In February 
2004, the records reflect continuing treatment for chronic 
pain secondary to degenerative joint disease and possible 
lumbar radiculopathy.  Nerve conduction studies (NCS) and EMG 
were conducted in May 2004, the results of which were 
reported to be normal.  In June 2004, further MRI and EMG 
studies were conducted.  The results evidenced no particular 
root compression or denervation.  EMG results were found to 
be normal.  Motor testing evidenced strength measured at 5 of 
5 in all muscle groups tested,  proximally and distally, in 
both upper and lower extremities, bilaterally.  Antalgic 
weakness was found in the right leg, with positive straight 
leg raising in both legs, more on the right.  Sensory was 
found to be normal to pin prick and temperature, bilaterally, 
for both upper and lower extremities.  Vibration and 
proprioception was preserved in the hands and toes.  Heel to 
shin and finger to nose coordination was found to be 
symmetrical, bilaterally.  Gait was observed to be normal, 
and heel and toe walking was found to be normal and in 
tandem.  Romberg was negative, and reflexes were found to be 
symmetrical at +2 in all limbs.  The examiner diagnosed right 
acute sciatic pain in the setting of multilevel degenerative 
disc disease in the lumbar spine without evidence of root 
compromise.  No further work up was determined to be 
necessary and the veteran was returned for follow up in the 
pain clinic for continued management.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which pertains 
to limitation of motion of the lumber spine, the veteran may 
be rated using the following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10
Postoperative, cured ...........................0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243).

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was apparently inadvertent and has 
now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004), a final correction that was made effective September 
26, 2003.

Under Diagnostic Code 5286, a 60 percent evaluation is 
warranted for ankylosis of the spine at a favorable angle.  A 
100 percent evaluation is warranted for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  Under Diagnostic 
Code 5289, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5286, 5289 (prior to 2003).  

i.	prior to March 10, 2000

For reasons described below, the Board finds that the veteran 
meets the criteria for a 60 percent evaluation effective 
January 3, 2000, the date of his motor vehicle accident.

Prior to March 10, 2000, only the old rating criteria were in 
effect.  At this time, the medical evidence reflects that the 
veteran's service-connected lower back disability was 
manifested by no more than moderate limitation of the lumbar 
spine; moderate, recurring attacks of intervertebral disc 
syndrome; and symptoms of lumbosacral strain manifested by no 
more than muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.

Medical evidence during this period reflects complaints of 
intermittent back pain with onset of more severe and frequent 
pain beginning about three months prior, or in approximately 
October 1998.  In January 1999, the veteran described his 
pain as localized to the lower back, severe, and constant.  
The examiner then objectively observed the veteran to then 
walk with a normal gait and to stand erect with level pelvis 
and no scoliosis.  Range of lumbar spine motion was found to 
measure 50 degrees flexion, 20 degrees extension, and 25 
degrees lateral bending, bilaterally.  Straight leg raising 
was limited to 80 degrees, bilaterally.  Deep tendon reflexes 
were found to be active and equal in the knees and ankles.  
The veteran could perform the heel and toe walk without 
difficulty and could squat and arise again without 
assistance.  The examiner could find no motor weakness or 
sensory deficit, and no evidence of atrophy.  Results of 
X-rays were reported to reveal narrowing of the L4-L5 disc, 
with osteophytes, subchondral sclerosis and vacuum disc 
phenomena.  Narrowing was also present at L5-S1 disc with 
osteophyte formation, and small osteophytes were found at L2-
3, and L3-4.  Degenerative disc disease of the lumbar spine 
was diagnosed, at multiple levels.  Neurological evaluation 
evidenced intact cranial nerves II through XII without signs 
of increased intracranial pressure or focal neurologic 
deficits.  Motor examination revealed normal muscle tone and 
strength without atrophy, vesiculation, or abnormal 
movements.  Sensory examination demonstrated no 
abnormalities.  Straight leg raising was negative at 90 
degrees, bilaterally.  There were no findings of spasm in the 
back, and deep tendon reflexes were 1 to 2+ and symmetrical.  
Coordination, gait, station, and Romberg were all found to be 
normal.  The examiner diagnosed low back pain, mainly non-
neurogenic with no significant neurologic deficits.  

As noted above, the veteran reported that he had been in a 
motor vehicle accident in January 2000, and that he had 
injured his back.  

VA and non-VA treatment records dated from March 1998 through 
March 2000 are of record.  These records reflect complaints 
of and treatment for lower back pain, but evidence 
essentially normal clinical findings until the March 10, 2000 
MRI results.  

Specifically, VA treatment records dated from March to June 
1998 show that the veteran enrolled in the pain clinic in 
June 1998.  Yet, while the veteran reported lower back pain 
at that time, he also complained of pain in the left shoulder 
and left elbow pain on motion.  The balance of these 
treatment records document diagnoses and treatment for mostly 
other service and nonservice connected disabilities including 
an acute exacerbation of chronic sinusitis, chest wall pain, 
and uncontrolled hypertension.

A private report of X-rays taken January 3, 2000 reflect 
degenerative changes of the lumbar spine from L3 to L5, 
including posterior spurring and facet arthropathy from L3, 
L4, L5, and S1, but well maintained bony alignment and no 
findings of acute fractures or dislocations.  The examiner 
recorded an impression of no evidence of acute traumatic 
injury.  Concurring in this finding, a report of X-rays taken 
of the lumbar spine on January 7, 2000 reflect intact 
vertebral bodies in good alignment.  L3-L4, L4-L5, and L5-S1 
disk spaces are narrowed with anterior and posterior 
hypertrophic spur formation, and the examiner opined that the 
changes were consistent with chronic disk disease at those 
levels.  Notwithstanding, in February, 2000, VA treatment 
records show the veteran reported with complaints of hip pain 
and chronic back pain, stating that since the motor vehicle 
accident the pain was exacerbated.  The pain clinic wanted to 
give him an injection to alleviate the pain, but the veteran 
requested an MRI first.  The impression was chronic lower 
back pain exacerbated by recent motor vehicle accident.  As 
noted above, the March 10, 2000 MRI results evidenced spinal 
stenosis.  Subsequently, in later March 2000, VA treatment 
records reflect treatment for symptomatic spinal stenosis.  
In April 2000, a bulging disc was found at L4-L5, on the 
left.  In May 2000, further testing by EMG and NCV studies 
evidenced muscles and nerves to be within normal limits.

SSA records obtained during the pendency of this appeal 
further reflect worsening of the veteran's service-connected 
lower back disability in concert with the motor vehicle 
accident in January 2000.  As noted above, these records 
include the report of the January 2000 accident, and summary 
of private treatment evaluation reports dated in February 
2000, April 2000, and May 2001.  These records show that the 
veteran was found to manifest multilevel chronic lumbar disk 
disease at L3-L4, L4-L5, and L5-S1, and right L4-L5 herniated 
nucleus pulposus without neurologic deficit in February 2000.  
The veteran's lower back condition was described as one 
involving motor vehicle accident and soft tissue injuries 
superimposed on a degenerative spine condition.  In April 
2000, the veteran was found to exhibit right L5 
radiculopathy.  In May 2001, he was advised his condition 
could not be cured.  The Board observes that SSA consulted VA 
treatment records as well, including the March 2000 MRI 
results, in arriving at its conclusions.

Based on the foregoing, the Board finds that the evidence 
supports a finding that the increased disability in the 
veteran's lower back had its onset with the accident that 
occurred January 3, 2000.  However, prior to January 3, 2000, 
the evidence simply does not show that the veteran's service 
connected lower back disability manifested any more than 
moderate limitation of motion in the lumbar spine; 
intervertebral disc syndrome characterized by symptoms that 
were more than moderate, recurring attacks, in severity; or 
by symptoms of lumbosacral strain that were manifested by a 
greater severity than muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

During this time period, the veteran's lumbar spine was 
manifested by range of lumbar spine motion measured at 50 
degrees flexion, 20 degrees extension, 25 degrees lateral 
bending, bilaterally; by objective observations of a normal 
gait without postural abnormality or abnormal mobility on 
forced motion; and no findings of spasm.  Rather, the veteran 
was able to perform the heel and toe walk and to squat and 
rise again without difficulty.

Moreover, while the record establishes that the veteran was 
diagnosed with degenerative disc disease, including a 
diagnosis of herniated nucleus pulposus in May 1999 with 
nerve root displacement by MRI, the medical evidence of 
record simply does not demonstrate that, prior to January 3, 
2000, the veteran's symptomatology was more than moderate.  
Rather, the medical evidence during this time period presents 
a disability picture of constant complaints of pain, with 
treatment at the pain clinic but no instances of recurring 
attacks compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc-either with or without 
intermittent relief.

Nor does the medical evidence establish findings of severe 
lumbosacral strain with symptoms of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of the joint space or any of the 
aforementioned with abnormal mobility on forced motion.  
Rather, the medical evidence shows that, until the time of 
the veteran's motor vehicle accident, he had pain for which 
he sought treatment yet remained able to ambulate normally 
and evidenced neither muscle spasm or postural abnormality-
on forced motion or not.  His range of lumbar motion was 
limited, but, as noted above, not to a degree more than 
moderate in severity.  He could flex to 50 degrees, extend to 
20 degrees, and bend laterally to 25 degrees.  Moreover, VA 
examinations for the spine and VA neurological examination, 
as described in detail above, found neither muscle spasm nor 
neurological evidence of motor weakness, coordination.  
Sensation was consistently found within normal limits; and 
deep tendon reflexes were found to be present, equal, and 
symmetrical.  No muscle atrophy was evident.  

Evaluations greater than 20 percent are further afforded 
under Diagnostic Codes 5289 for ankylosis of the lumbar 
spine, and 5285 and 5286 for ankylosis of the spine or 
residuals of fractured vertebrae with cord involvement.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (prior 
to 2003).  But the medical evidence does not show that the 
required manifestations are present.  First, the medical 
evidence does not show that the veteran's entire spine is 
fused-either by surgery or disease.  Second, the medical 
evidence does not reflect findings of vertebral fracture, 
with or without cord involvement.  Hence, these criteria 
cannot apply.

It is therefore Board's judgment that, with consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, and 
DeLuca v. Brown, 8 Vet. App. 205 (1995), the disability 
picture presented by the veteran's service-connected 
degenerative disc disease, L4-L5, with some spinal stenosis 
warrants a 20 percent evaluation, and no greater, prior to 
January 3, 2000, under Diagnostic Code 5293.  See 38 C.F.R. 
§§ 3.102, 4.7.  

ii.	beginning January 3, 2000

The Board will now turn its attention to the appropriate 
evaluation to be assigned the veteran's service-connected 
lower back disability from January 3, 2000.

In evaluating the veteran's claim, the Board notes the 
opinion proffered by the examiner in May 2001, and accords it 
significant weight.  In pertinent part, the examiner stated 
that it was impossible to determine with precision the cause 
of degenerative disc disease in an individual.  The examiner 
noted the onset of lower back pain during the veteran's 
active service, due to a lifting injury, and opined that it 
is at least as likely as not that the veteran's current back 
problems had their onset at that time.  The same VA examiner 
opined in January 1999 that there was no connection between 
the degenerative disc disease of the lumbar spine he then 
diagnosed and the muscle injury the veteran sustained in 
service.  The May 2001 opinion was proffered after the 
receipt of private medical records and opinions establishing 
continuing and chronicity of the lower back condition dating 
to the veteran's active service.  Moreover, the examiner was 
not only aware of the intervening motor vehicle accident, but 
was also clearly aware that findings of degenerative disc 
disease were present prior to the accident.  

The Board observes that the veteran reported his motor 
vehicle accident and injury to his back to VA, including 
during the May 2001 VA examination.  While private records 
documenting this accident were not of record until such time 
as the SSA records were received-and were not considered in 
the May 2001 VA examination-the Board notes that VA 
treatment records show treatment for the veteran's back prior 
to and after the January 2000 motor vehicle accident, 
including the March 2000 MRI.  Moreover, the May 1999 private 
report showing herniated nucleus pulposus at L4-L5 with nerve 
root displacement is based, at least in part, on referenced 
VA MRI results.

Service medical records document inservice injury to and 
treatment of a lower back condition throughout active 
service.  As described above, private and VA treatment 
records establish continuing complaints of and treatment for 
a lower back condition from the veteran's discharge from 
active service to the present, including the diagnosis of 
degenerative disc disease and herniated nucleus pulposus at 
L4-L5, with nerve root displacement, prior to January 2000.

The May 2001 opinion therefore offers a revision based on the 
receipt of private medical evidence that predated the January 
1999 VA examination but was not then of record, as well as VA 
medical evidence generated since that time, showing the 
veteran's condition after the January 2000 motor vehicle 
accident.  The opinion proffered by the VA examiner in May 
2001 thus combined an understanding of the veteran's 
inservice injury and treatment, his private and VA treatment 
following discharge from active service to the motor vehicle 
accident in January 2000, and VA treatment following the 
January 2000 motor vehicle accident.  Finally, the opinion is 
strengthened by that offered in January 1999 by the VA 
examining neurologist, who also opined that symptoms of the 
veteran's lower back condition appeared to have their onset 
during the veteran's active service.  

After careful review of all of the evidence of record, the 
Board notes that a longitudinal view of the medical evidence 
establishes that the veteran's symptomatology appears to 
present a consistent but slow progression from his discharge 
from active service to his motor vehicle accident in January 
2000, as reflected in both private and VA medical records.  
It is clear that the motor vehicle accident exacerbated his 
lower back condition, as noted by the VA examiner in the 
February 2000 entry.  Notwithstanding, given the opinion 
provided by the examiner in May 2001, it is impossible to now 
distinguish the residuals of the motor vehicle accident, 
solely, from those that developed as a result of the 
inservice lower back injury.  The degenerative disc disease 
for which the veteran is service-connected was diagnosed well 
before the January 2000 accident.  Moreover, findings of 
herniated nucleus pulposus were also detected, with nerve 
root displacement, in May 1999 by the veteran's private 
treating physician, but using the results of MRI studies 
conducted by VA health care providers.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The Board concludes that it is impossible, at this time, for 
the symptomatology of the veteran's back disorder to be 
divided between that which is solely the result of the post-
service motor vehicle accident, which occurred in January 
2000, and that which developed as a result of his inservice 
injury, to which the May 2001 VA examiner alluded in arriving 
at his conclusions.  The Board finds that if the medical 
personnel cannot distinguish between the service-connected 
and nonservice connected symptomatology arising from the 
veteran's lower back disability in total, the Board also 
cannot distinguish it.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

It is the Board's judgment that, with consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and DeLuca v. Brown, 8 Vet. App. 205 
(1995), the disability picture presented by the veteran's 
service-connected degenerative disc disease, L4-L5, with some 
spinal stenosis, warrants a 60 percent evaluation under 
Diagnostic Code 5293.  See 38 C.F.R. §§ 3.102, 4.7.  The 
veteran clearly demonstrates pronounced symptoms of 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, and has done so 
consistently since the date of his accident in January 2000.

A higher evaluation could be warranted under the old criteria 
for ankylosis of the spine or residuals of fractured 
vertebrae with cord involvement.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286 (prior to 2003).  But the medical 
evidence does not show that the required manifestations are 
present.  First, the medical evidence does not show that the 
veteran's entire spine is fused-either by surgery or 
disease.  Second, the medical evidence does not demonstrate 
findings of fractured vertebrae, with or without cord 
involvement.  Hence, these criteria cannot apply.

Under the new criteria, a 100 percent evaluation could be 
warranted for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  Again, as explained above, the 
medical evidence does not show that the veteran's entire 
spine is ankylosed, either by surgery or by disease.  Hence, 
this criteria cannot apply.

The Board has evaluated the veteran under the criteria in 
effect prior to 2003, as it finds that is most favorable to 
the veteran.  See  VAOPGCPREC 7-2003 (November 19, 2003), 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

iii.	DeLuca

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 8 
Vet. App. at 205-206.  The veteran's complaints of pain and 
pain upon motion, and limited motion prior to January 3, 
2000, and his complaints of pain and pain upon motion, 
limited motion, weakness, loss of sensation, fatiguability, 
slow movement, instability and interference with sitting, 
standing, and weightbearing, and inability to ambulate well 
or to execute skilled movement smoothly beginning January 3, 
2000, as well as other symptoms as reported by the examiners 
were considered in the level of impairment and loss of 
function attributed to his lower back disability during both 
time periods.  The Board notes that these manifestations are 
contemplated in the evaluation already assigned for this 
disability.  The presence of other factors listed in 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not shown.

The Board is remanding the issue of TDIU, to include 
consideration of entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321 and will not further address that 
here.  

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected degenerative 
disc disease, L4-L5, with some spinal stenosis, warrants an 
evaluation no greater than 20 percent prior to January 3, 
2000, and a 60 percent evaluation beginning January 3, 2000.  



B.  Allergic Conjunctivitis, Both Eyes

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In January 1999, the RO issued a rating decision granting 
entitlement to service connection for allergic 
conjunctivitis, of both eyes.  The RO based its decision on 
complaints of and treatment for conjunctivitis shown in 
service medical records and a VA examination dated in January 
1999.

Service medical records reflect treatment for viral 
conjunctivitis during active service times.  His report of 
medical history and discharge at separation, dated in 
February 1966 reflects complaints of eye trouble but no 
abnormalities noted.  The examiner noted that the veteran had 
worn glasses since 1949.  Distant vision was measured at 
20/20, bilaterally, uncorrected and near vision was measured 
at 20/30, bilaterally, uncorrected.

In January 1999, the veteran underwent VA examination for 
eyes.  The report shows a reported history of exposure to 
petroleum fumes during active service and complaints of 
excessive tearing when exposed to similar fumes now.  Vision 
was measured at 20/20, corrected, in the right eye, and 
20/20, corrected, in the left eye.  The cornea, lenses were 
observed to be clear.  Anterior chambers were found to be 
deep and clear.  Pupils were equal and reactive to light.  
Extraocular muscles were orthophoric with full gaze, and 
visual fields were grossly full.  The conjunctiva was 
observed to show only trace papillary reaction of the upper 
tarsal conjunctiva.  Fundus examination showed .4 cup disc 
ratio with pink and sharp margins, bilaterally.  The macular, 
vessels, and periphery appeared within normal limits.  The 
examiner diagnosed probable seasonal allergic conjunctivitis, 
bilaterally, and hyperopic astigmatism with presbyopia.  In 
discussing the veteran's eye condition, the examiner further 
offered that the exhibited mild hyperopic astigmatism with 
prebyopia was normal for the veteran's age, and his glasses 
were adequate for the refractive condition.  The examiner 
noted that the veteran's other symptoms were consistent with 
seasonal allergic type symptoms and were very mild.  Allergy 
medications were recommended, and it was suggested that the 
veteran continue to have regular eye exams.  No further 
recommendations were made.

VA treatment records were present in the claims file but 
reflected no treatment for the claimed condition.

The RO assigned a zero percent evaluation, effective December 
11, 1998, which is the date his claim for an eye condition 
was received.  The veteran appealed the evaluation assigned. 

In August 2000, the RO assigned a 10 percent evaluation under 
38 C.F.R. § 4.84a, Diagnostic Code 6018 for the service 
connected allergic conjunctivitis, both eyes, based on the 
evidence then of record, which included a VA examination 
report dated in August 2000, and VA treatment records.

The VA examination report reflects complaints of epiphora, 
particularly when wind or air conditioning vent air hits his 
eyes, or when trying to read and do paperwork, and of 
itching.  The veteran reported using artificial tears, to no 
avail.  The examiner objectively observed the veteran to 
exhibit clear cornea and lenses, bilaterally.  No punctate 
staining was present, and anterior chambers were found to be 
deep and clear in both eyes.  The lids appeared within normal 
limits, without maceration at the canthi.  No epiphora was 
exhibited during examination.  Minimal papillary formation of 
the tarsal conjunctiva of the upper lids in both eyes was 
visible in the conjunctiva, with no significant vascular 
injection.  Pupils were found to be equal and reactive to 
light, and extraocular muscles were fount to be orthophoric 
with full gaze.  Fundus examination showed .4 cup disc ratio 
with pink and sharp margins.  Macular vessels in periphery 
appeared to be within normal limits.  Visual acuity was 
measured at 20/25 best corrected vision in the right eye, and 
25/25 in the left.  Applanation tension measured 21, 
bilaterally.  The examiner diagnosed epiphora by history of 
the patient, of uncertain etiology, and allergic 
conjunctivitis, with only minimal objective findings upon 
examination.  

VA treatment records reflect complaints of itching and dry 
eyes.

In May 2002, the Board issued a decision denying entitlement 
to an evaluation greater than 10 percent for the service-
connected bilateral allergic conjunctivitis.

In October 2002, the veteran again claimed an increased 
evaluation for this condition.

In February 2003, the veteran underwent VA examination for 
his eyes.  The report of examination reflects complaints of 
frequent epiphora, worsened by being out in the wind with use 
of artificial tear drops and an unknown allergy drop 
prescribed for acute allergic episodes.  The examiner 
objectively observed the veteran to exhibit clear cornea with 
no evidence of punctate staining; deep and clear anterior 
chambers; and lenses showing 1+ nuclear sclerotic cataract 
formation, bilaterally.  Conjunctivae showed moderate 
pingueculum formation of the nasal conjunctivae and mild 
pingueculum formation on the temporal aspect, bilaterally.  
The tarsal conjunctiva of the upper lid showed only minimal 
papillary formation, bilaterally.  Neither epiphora nor 
evidence of skin maceration at either the nasal or temporal 
canthal areas on either side was manifested on examination.  
Fundus examination showed .4 cup to disk ratio with 
pink/sharp margines.  The maculae, vessels, and periphery 
were found to be within normal limits.  Visual acuity was 
measured at 20/20 best corrected in the right and left eyes.  
Visual fields were found to be grossly full.  Applanation 
tension was measured at 18, bilaterally.  The examiner 
diagnosed pingueculum formation, nuclear sclerotic cataracts, 
mild, and allergic conjunctivitis, mild, bilaterally.  The 
examiner commented that the veteran does have intermittent 
allergic conjunctivitis, but there was no evidence upon 
examination of significant epiphora which would typically 
cause skin maceration at the canthal areas.  Allergic signs 
were found to be mild.  

The RO issued a rating decision in April 2003 denying an 
evaluation greater than 10 percent for the disability.  The 
veteran appealed.  The 10 percent evaluation has been 
confirmed and continued to the present.

An addendum to the February 2003 examination report was 
offered in September 2003, and indicates that the allergic 
conjunctivitis continues to be mild in severity and is not 
significant in regard to the veteran's ability to gain and 
retain employment.

VA treatment records reflect continuing complaints of and 
treatment for his eye condition, including burning and runny 
eyes in October 2001.  The veteran was then advised to use 
artificial tears several times a day, particular prior to and 
during reading.  The examiner noted that excessive tearing 
while reading is a common symptom of dry eyes.  It was also 
recommended that the veteran used warm compresses in the 
morning to gently clean his lashes, and the physician noted 
that the veteran may have some blepharitis.  Follow up 
resulted in prescribed ointment.  The veteran continued to 
seek treatment for his bilateral eye condition.

The veteran's bilateral allergic conjunctivitis was evaluated 
under Diagnostic Code 6018, which contemplates chronic 
conjunctivitis.  A noncompensable evaluation is afforded for 
healed conjunctivitis without residuals, otherwise, the 
condition should be evaluated on the residuals.  Active 
conjunctivitis with objective symptoms is afforded a 10 
percent evaluation.  Under Diagnostic Code 6017, chronic 
trachomatous conjunctivitis, where healed, is to be rated on 
the residuals, if any and if no residuals, to be afforded a 
zero percent evaluation.  Where active, the disability is to 
be evaluated based on impairment of visual acuity or, where 
there is no active pathology, at a minimum of 30 percent.  
Diagnostic Code 6079 affords a noncompensable evaluation for 
vision in one eye at 20/40 with vision in the other eye at 
20/40.  A 10 percent evaluation is warranted for vision in 1 
eye at 20/50, and vision in the other eye at 20/40.  38 
C.F.R. § 4.84a, Diagnostic Codes 6017, 6018, 6079 (2004).  

As detailed above, the February 2003 VA examination report 
reflects findings of allergic conjunctivitis, described as 
mild, without other findings attributed to the condition.  
This is consistent with findings reported in VA examination 
reports dated in January 1999 and August 2000.  Pingueculum 
formation found in February 2003 has not been attributed to 
the service connected conjunctivitis.  Rather, reference to 
Dorland's Illustrated Medical Dictionary (27th ed. 1998, p. 
1296), finds that the condition is age related:  "a 
yellowish spot of proliferation on the bulbar conjunctiva 
near the sclerocorneal junction, usually on the nasal side; 
seen in elderly people."  Hence, the Board cannot consider 
these manifestations here.

After consideration of all the evidence, the Board finds that 
an evaluation greater than 10 percent for allergic 
conjunctivitis of both eyes is not warranted.  First, while 
the medical evidence demonstrates that the veteran's 
conjunctivitis is active and chronic, having active symptoms 
described mostly as tearing and dryness, but also as running 
eyes, it does not establish that the conjunctivitis is 
trachamotous, or that the condition is manifested by the 
required visual acuity.  Rather, the medical evidence 
consistently identifies the type of conjunctivitis the 
veteran exhibits as allergic conjunctivitis, which is 
consistently described as mild and is manifested by epiphora, 
dryness, and running eyes.  Moreover, the corrected visual 
acuity reflected in the February 2003 examination report is 
of 20/20, bilaterally.  This level of visual acuity is 
noncompensable.  38 C.F.R. § 4.84a.  For an evaluation 
greater than 10 percent, the corrected visual acuity must be 
20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 
4.84a, Code 6078.

An evaluation greater than 10 percent for allergic 
conjunctivitis, both eyes, is denied.

B.  Summary

The veteran has argued that his service-connected lower back 
disability is worse than originally evaluated for both 
periods of time in question, and that his bilateral 
conjunctivitis has worsened.  The Board has recognized the 
disabling effects of his lower back disability in awarding a 
60 percent evaluation for degenerative disc disease, L4-L5, 
with some spinal stenosis, for that time period beginning 
January 3, 2000.  Concerning the evaluation of degenerative 
disc disease, L4-L5, with some spinal stenosis prior to 
January 3, 2000 and the evaluation of conjunctivitis, both 
eyes, the Board finds that the medical evidence simply does 
not support higher evaluations than those already assigned.

The Board notes that the veteran is competent to report his 
symptoms and complaints.  However, the veteran is not a 
medical professional, with the expertise required to present 
clinical findings and opinions as to the degree of his lower 
back disability during both periods of time in question, or 
his vision impairment.  Concerning the findings of vision 
acuity presented in the January 1999, May 2001, and February 
2003 VA examination reports are far more probative of the 
extent of the veteran's vision loss.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Therefore, while the Board finds that the medical evidence 
supports an assignment of a 60 percent evaluation, and no 
greater, for degenerative disc disease L4-L5, with some 
spinal stenosis, beginning January 3, 2000, the Board 
regretfully finds that a preponderance of the evidence does 
not support the assignment of an evaluation greater than 20 
percent for degenerative disc disease, L4-L5, with some 
spinal stenosis, prior to January 3, 2000 and a 10 percent 
evaluation for allergic conjunctivitis, both eyes.  Moreover, 
the Board notes that the evaluations derived from the Rating 
Schedule are intended to make allowance for improvement for 
corrective vision.  See 38 C.F.R. § 4.75 (2004).  

As noted above, the issue of TDIU is being remanded following 
this decision.  Therefore a discussion of 38 C.F.R. § 3.321 
is withheld pending consideration of these matters at the RO 
after development of required evidence.

III.  Earlier Effective Date

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date for the grant 
of service connection for disability compensation is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i).

In the present case, the veteran filed a claim for service 
connection for a lower back disability in March 1998, which 
the RO received on April 16, 1998.  As noted above, the claim 
was originally denied and, when appealed to the Board, was 
denied by the Board as not well grounded under the law in 
effect at that time.

However, in November 2000, the VCAA was enacted and, in 
August 2001, pursuant to the veteran's claim to reopen the 
previously denied claim with the submission of new and 
material evidence, the RO readjudicated the claim under the 
new laws and regulations.  The RO granted the claim in a 
rating decision dated in August 2001, granted an effective 
date of August 15, 2000, which is the date the veteran's 
newly submitted private medical evidence was received.  The 
veteran appealed the effective date and, in November 2001, 
the RO assigned an effective date for service connection of 
the lower back disability, described as degenerative disc 
disease, L4-L5, with some spinal stenosis, on April 16, 1998, 
the date of receipt of the original claim for service 
connection. 

This is the earliest document in the claims file that may be 
interpreted as a claim for service connection for the lower 
back disability.  

The veteran contends that an earlier effective date for 
service connection is warranted.  However, to qualify for 
such an effective date, the pertinent regulations provide, 
specifically, that a claim for such benefits must have been 
received.  In particular, to be awarded an effective date of 
the day after discharge from active service, the claim must 
have been received within 1 year after separation from 
service.  See 38 C.F.R. § 3.400(b)(2)(i).  Yet, in the 
present case, there is nothing of record that was filed by 
the veteran or may be otherwise interpreted as a claim for 
benefits (i.e., a report of VA hospitalization or VA 
examination) prior to the claim received in April 1998.  
Correspondence prior to this date appears to concern 
educational benefits, and documents filed in the claims file 
include documents concerning separation from active service, 
marriage certificate and birth certificate, but nothing that 
may be construed as a claim, including one for service 
connection for a lower back disability.  The veteran's 
service medical records were noted as having been received in 
June 1998.

The regulations specify that the effective date of disability 
compensation, direct service connection, where he claim is 
not filed within one year after separation from active 
service, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i).

As the veteran did not submit a claim for a lower back 
disability until March 1998, which was received on April 16, 
1998, this is the only claim that may be considered.  Upon 
consideration of the evidence of record, the earliest 
evidence of a claim for service connection for a lower back 
disability is the veteran's claim for a lower back disability 
that was received on April 16, 1998.  

Therefore, the RO assigned the earliest possible effective 
date for its grant of the original claim for service 
connection for a lower back disability.  Accordingly, the 
earliest effective date that may be granted is April 16, 
1998.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An initial evaluation greater than 20 percent for 
degenerative disc disease, L4-L5, with some spinal stenosis 
is denied for that time period prior to January 3, 2000.

A rating of 60 percent, and no greater, is awarded for 
degenerative disc disease, L4-L5, with some spinal stenosis 
for that time period beginning January 3, 2000, subject to 
the laws and regulations governing the award of monetary 
benefits.

An evaluation greater than 10 percent for allergic 
conjunctivitis, both eyes, is denied.

An effective date earlier than April 16, 1998 for the grant 
of service connection for degenerative disc disease, L4-L5, 
with some spinal stenosis, is denied.




REMAND

The veteran also seeks a higher initial evaluation for his 
service-connected allergic sinusitis and allergic rhinitis 
with headaches, and entitlement to TDIU.  In this regard, the 
Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

Concerning the allergic sinusitis and allergic rhinitis with 
headaches, the Board notes that the RO has evaluated the 
disability as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, alone, which contemplates maxillary 
sinusitis, chronic.  The criteria affords a 10 percent 
evaluation for sinusitis characterized by one or two 
incapacitating episodes per year requiring prolonged (four to 
six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Yet, 
Diagnostic Code 6522, which contemplates allergic rhinitis, 
affords a 10 percent evaluation for rhinitis without polyps 
but with greater than 50 percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent evaluation is afforded for rhinitis with polyps.  
VA treatment records dated in April 2003 reflect that surgery 
was then recommended for nasal obstruction, and that Flonase 
spray and Claritin had been prescribed.  The Board observes 
that separate, compensable evaluations for episodes of 
sinusitis and obstruction with or without polyps could be 
assigned under the respective diagnostic codes without 
impermissible pyramiding under 38 C.F.R. § 4.14 (2004).  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board further observes that headaches, as a symptom, are 
contemplated by the criteria for sinusitis.  However, while 
the veteran avers that his headaches, sinusitis, and rhinitis 
are the product of an allergic condition, the veteran is not 
a medical professional, qualified to say that his headaches 
are a product only of his sinusitis.  

The Board finds that the disability picture of the veteran's 
upper respiratory conditions and headaches must be clarified.  
Accordingly, the Board finds it would be helpful to accord 
the veteran VA examinations to determine the nature and 
extent of his service connected allergic sinusitis, allergic 
rhinitis, and headaches with review of the claims file in 
consideration of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

Following this, the Board finds that remand for consideration 
of entitlement to TDIU is also required, as an inextricably 
intertwined issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his sinusitis, rhinitis, and headaches 
since 2004.  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
him for his sinusitis, rhinitis, and 
headaches from the VAMC in Jackson, 
Mississippi, and any other VAMC the 
veteran may identify, from 2004 to the 
present-that are not already of record.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
the appropriate specialists, to determine 
the nature and extent of his service 
connected allergic sinusitis and allergic 
rhinitis with headaches.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course of 
and the service-connected allergic 
sinusitis and allergic rhinitis with 
headaches.
?	Describe any current symptoms and 
manifestations attributed to the 
allergic sinusitis and allergic 
rhinitis with headaches.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all respiratory and 
neurological pathology.
1.	The examiner is requested to 
offer an opinion as to whether 
the headaches the veteran 
manifests may be attributed to 
his sinusitis alone, or if the 
headache disability is a 
separate disease entity.
2.	If the headache disability is 
found to be the product of a 
separate disease entity, the 
examiner is requested to offer 
an opinion as to whether it is 
as likely as not that said 
disease entity had its onset 
during the veteran's active 
service or, in the alternative, 
if is the result of active 
service or any incident 
therein.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for a higher 
initial evaluation for allergic sinusitis 
and allergic rhinitis with headaches-in 
accordance with Fenderson, supra, and 
including the assignment of separate 
compensable evaluations for sinusitis, 
rhinitis, and a headache disorder under 
the appropriate diagnostic codes and in 
accordance with Esteban, supra-and 
entitlement to TDIU, including 
consideration of whether or not 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is warranted for the 
service-connected degenerative disc 
disease, L4-L5, with some spinal stenosis 
for which, by this decision, the Board 
has granted the maximum evaluation 
afforded by the diagnostic code from 
January 3, 2000.  If the decisions remain 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


